Citation Nr: 1636844	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to October 2013 and higher than 40 percent thereafter, for status post-operative L4-5 and L5-S1 disc herniations (hereinafter referred to as "lumbar spine disability").

2.  Entitlement to a temporary total rating for convalescence following surgery.

3.  Entitlement to an effective date earlier than October 2013 for the grant of service connection for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than October 2013 for the grant of a 40 percent disability rating for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from August 1982 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) is from January 2009 and November 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting an increased rating for the Veteran's lumbar spine for the period prior to October 2013, which results in a grant of his claim for an earlier effective date for the grant of an increased rating for his lumbar spine.  The Board is also granting an earlier effective date for the grant of service connection for radiculopathy of the left lower extremity.  The Veteran's claim for temporary total disability due to convalescence following surgery must be denied, as discussed in more detail below.

The record suggests that his lumbar spine disability has increased in severity; therefore an updated VA examination is required.  The issue of whether he is entitled to a rating higher than 40 percent for his lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  
FINDINGS OF FACT

1.  In resolving all favor in the Veteran's favor, his lumbar spine disability has manifested with limited forward flexion and functional loss that closely approximates the level of 30 degrees or less.

2.  The issue of whether he is entitled to an earlier effective date for the grant of 40 percent for his lumbar spine disability is mooted.

3.  The Veteran's claim for a temporary total rating due to convalescence following surgery to his lumbar spine was not timely filed.

4.  It is factually ascertainable that the Veteran had left lower extremity radiculopathy related to his lumbar spine at the time he applied for an increased rating for his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent rating for lumbar spine disability starting from July 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

2.  The Veteran's claim for an earlier effective date for the grant of 40 percent for his lumbar spine disability is mooted.  38 U.S.C.A. § 7104 (West 2014).

3.  The criteria for a temporary total rating are not met.  38 C.F.R. §§ 3.400, 4.30 (2015); 38 C.F.R. § 3.157 (2015). 

4.  The criteria are met for an effective date of July 2008 for the award of service connection for left lower extremity radiculopathy.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has not fully complied with its duty to assist in developing these claims.  
38 C.F.R. § 3.159(c).  The Veteran's lumbar spine has not been examined since October 2013, and the record suggests that his spinal disability has increased in severity.  Therefore, another examination must be scheduled.  However, the evidence is sufficiently developed for the Board to determine that the Veteran is entitled to a higher rating for his lumbar spine disability prior to October 2013.  He is not prejudiced by the Board's decision to immediately award this higher rating, as the issue will be redeveloped and readjudicated.  He is also not prejudiced by the Board's decision to award earlier effective dates for radiculopathy, as this issue will be subject to readjudication.

Increased rating for lumbar spine disability

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran's lumbar spine disability is currently staged.  It was initially rated as 10 percent disabling in July 1986, then 20 percent from June 2000 to October 2013, at which point it was increased to 40 percent.  

The Veteran's lumbar spine is currently rated under DC 5237, which pertains to lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2015).  He is seeking a rating higher than 20 percent prior to October 2013, and higher than 40 percent thereafter.  His claim for a higher rating was received in July 2008, therefore the relevant time frame for review is from one year prior to receipt of his claim, although the entire history of his symptoms are also relevant.  See 38 C.F.R. § 3.400(o)(2).

The rating criteria for this code is contained within the General Rating Formula for Diseases and Injuries of the Spine, which provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

After review of the evidence, the Board finds that a 40 percent rating is warranted is warranted starting from July 2008, the date of the Veteran's claim for an increased rating.  

At the August 2008 VA examination, the Veteran complained of fatigue, stiffness, weakness, pain, and decreased motion.  He complained of severe and constant daily pain, with flares requiring bedrest about twice a year, lasting about a week a time.  The examination showed flexion to 60 degrees.  After repetitions, his flexion was only to 45 degrees.  His total range of motion after repetitions was 135 degrees.  This evidence does correspond with a 20 percent rating.  At the October 2013 VA examination, his flexion was to 20 degrees, which corresponds to a 40 percent rating.  

The Veteran has asked that he be given the benefit of the doubt, and that his symptoms prior to October 2013 more closely approximate the criteria for a 40 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  In support, he cites the August 2008 VA examination report.  Indeed, the examiner noted that the Veteran's symptoms had a significant effect on his usual occupation due to his lack of stamina, weakness, fatigue, and pain.  The examiner found that his back had severe effects on his ability to participate in sports, and moderate effects on his ability to shop, exercise, dress, and participate in other recreational activities.  The examination report also shows that the Veteran had been given a special accommodation at his job, due to his back.  

In addition, he has asserted, in statements and in testimony to the Board, that he really has not observed any difference in his symptoms from the time of his claim up to the October 2013 VA examination.  He says has not been able to play golf in 15 years, and that his back, in general, slows him down in the same ways that it did in 2008.  The Veteran is competent to report his own symptoms that are capable of lay observation and report.  38 C.F.R. § 3.159(a)(2).  Indeed, the Board observes he complained of symptoms at the August 2008 VA examination that were substantially similar to the symptoms reported at the October 2013 VA examination.  He also had the same duration of incapacitating episodes-two weeks-in both 2008 and 2013.  

The Board has considered the Veteran's argument, and find that he has shown that his symptoms more closely approximated the criteria for a 40 percent criteria at the time of his August 2008 VA examination.  Accordingly, a 40 percent rating is granted starting from July 2008, the date of his claim.  38 C.F.R. § 3.400(o).  The Board considered whether the effective date should be any earlier, pursuant to Section 3.400(o)(2), but there is no medical evidence or statements from the Veteran dated in the year prior to the receipt of the July 2008 claim.  There are private medical records from January 2007 that discuss his back.  At that time, he could flex forward to touch his toes and he had no radicular symptoms.  It is not, therefore, factually ascertainable that the Veteran's symptoms had reached the level of severity corresponding to a 40 percent rating until his claim was filed.  In giving him the benefit of the doubt, the Board will set the effective date at the date of the claim, as his claim was filed about a month prior to the VA examination was conducted.  38 C.F.R. §§ 3.400(o), 4.3. 

Further discussion of whether he is entitled to an increased rating, including on an extraschedular basis, is not warranted at this time because the issue is being remanded for additional development and readjudication.

This award of an increased rating for the period prior to October 2013 renders moot his claim for an earlier effective date for the grant of an increased rating for the lumbar spine disability.

Temporary total rating for convalescence following surgery  

The Veteran is seeking a temporary total rating for surgery on his service-connected back that occurred in 2002.  

Under 38 C.F.R. § 4.30, a total disability rating (100 percent) may be assigned for up to a year following surgery requiring convalescence.  

The effective date of a grant of an increased rating, which encompasses grants of temporary total ratings, is the date of receipt of the claim or the date entitlement arose, whichever is later.  A retroactive increase will not be awarded after basic entitlement has been terminated.  38 C.F.R. § 3.400(o)(1).  There is an exception for already established disability ratings, where the effective date is the earliest date as of which it is factually ascertainable that an increase had occurred, but only if the claim was filed within a year of that date.  38 C.F.R. § 3.400(o)(2).  Here, the surgery was in January 2002, with possible convalescence only available up to January 2003.  The claim was not filed within a year of the surgery; indeed, it was not filed within a year of the end of possible convalescence.  As basic entitlement to convalescence had terminated by the time his claim was received, the claim must be denied.

The report of the surgery was not received by VA until after the claim was filed, therefore there was no informal claim for an increase or for a temporary total rating.  See 38 C.F.R. § 3.157 (2008).  

The Veteran has asserted that he received misinformation from a VA employee, who told him that he would not be entitled to the temporary total rating for convalescence because he had his surgery at a non-VA hospital.  He did not find out that was not the case until much later.  To the extent that he is arguing that he should be awarded a higher rating on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In making this determination, the Board acknowledges that the Veteran was unaware and was given incorrect information.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the government were charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  Indeed, the Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Therefore, the Board is unable to award a temporary total rating for the Veteran's lumbar surgery that occurred in 2002.  The Board is mindful that he did have to take time off for convalescent purposes, but as discussed, is bound by the law.

Earlier effective date for the grant of service connection 

The Veteran argues that the effective date for the grant of service connection for left lower extremity radiculopathy should be in 2008, when he filed his claim for an increased rating for his lumbar spine.  After review of the evidence and resolving all doubt in his favor, the Board finds that an earlier effective date of July 2008 is warranted for the grant of service connection.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of a grant of an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

The Veteran was granted service connection for radiculopathy in October 2013 because it was found to be caused by his service-connected lumbar spine disability at that VA examination.  The August 2008 VA examiner did not identify any radiculopathy in the examination, but he did note that the Veteran had pain that radiated into the left buttock and the left thigh.  Furthermore, radiological reports showed S1 root contact.  Accordingly, the Board finds it factually ascertainable that he had radiculopathy at the time of his July 2008 claim for an increase, therefore July 2008 is the more appropriate date for the award of service connection of radiculopathy. 


ORDER

A 40 percent rating is granted for lumbar spine disability for the period prior to October 2013, starting from July 2008.

The claim for an effective date earlier than October 2013 for the grant of an increased rating for the lumbar spine disability is rendered moot.

The claim for a temporary total rating following surgery requiring convalescence is denied.

An effective date of July 2008 is granted for the grant of service connection of left lower extremity radiculopathy.


REMAND

The Veteran must be given an updated VA examination for his lumbar spine.  His last examination was in October 2013, and the record suggests his symptoms have increased in severity.  On remand, an opinion shall be obtained as to whether his impairment is the equivalent of ankylosis, which is required for a higher rating under the criteria pertaining to his limited motion.  38 C.F.R. § 4.71a, DC 5242.  

Updated treatment records must also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has had for his lumbar spine and lower extremity radiculopathy, and make arrangements to obtain all records not already associated with the claims file.  Ensure a complete copy of VA treatment is associated with the claims file.  Ask the Veteran to authorize VA to obtain updated treatment records from Dr. Tannenbaum (the most recent record from him is dated in October 2007).  

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity the lumbar spine.  A complete examination is to be conducted and the examiner is asked to review the medical records prior to the examination.

The examiner is asked to document the Veteran's functional limitations, in both active and passive motion, and to provide an opinion as to whether his motion is so limited after sustained activity or during flares so as to be the equivalent of ankylosis?  If so, favorable or unfavorable?  The October 2013 VA examination shows that the Veteran was unable to perform repetitive range of motion testing due to pain and fatigue.  The examiner is also asked to indicate whether there was six weeks of prescribed bed rest, due to his lumbar spine, at any time within any 12 month period?

The Veteran was diagnosed with mild radiculitis due to his lumbar spine in the 1980's.  Is it as likely as not that he had developed left lower extremity radiculopathy, as a result of his lumbar spine disability by July 2007?

All opinions are to be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


